               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DARRICK FULLER,                    )
                                   )
          Plaintiff,               )
                                   )
     v.                            )         1:21CV458
                                   )
CHRISTOPHER FREEMAN, et al.,       )
                                   )
          Defendant(s).            )


                                 ORDER


     This matter is before this court for review of the

Recommendation filed on June 16, 2021, by the Magistrate Judge

in accordance with 28 U.S.C. § 636(b). (Doc. 3.) In the

Recommendation, the Magistrate Judge recommends that this action

be filed and dismissed without prejudice to Plaintiff filing a

new complaint, on the proper § 1983 forms. The Recommendation

was served on the parties to this action on July 9, 2021, (Doc.

6). Plaintiff has filed a document entitled, “Notice of Appeal

Notice of Objection(s).” (Doc. 7.) The court construes said

document as an objection to the Recommendation for the purposes




     Case 1:21-cv-00458-WO-JLW Document 8 Filed 09/13/21 Page 1 of 3
of this action.1

     This court is required to “make a de novo determination of

those portions of the [Magistrate Judge=s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

     This court has appropriately reviewed the portions of the

Recommendation to which objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge=s Recommendation. This court therefore adopts the

Recommendation.

     IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 3), is ADOPTED. IT IS FURTHER ORDERED that

this action be, and is hereby, dismissed without prejudice to




     1  In this document, Plaintiff references another case,
Fuller v. Lingle, No. 1:21CV261 (M.D.N.C. 2021). The notice of
appeal and objections, (Doc. 10), in the 1:21CV261 case was
construed as a Notice of Appeal from the July 6, 2021 Judgment
in that matter. (See Case No. 1:21CV261, Docs. 9, 10.) No
judgment was filed in this case. Therefore, the Notice of Appeal
in this case, (Doc. 7), is construed as an objection to the
Recommendation. Plaintiff is notified that if he intends to
appeal this Order and Judgment, the filing of a Notice of Appeal
is required.
                              - 2 -




     Case 1:21-cv-00458-WO-JLW Document 8 Filed 09/13/21 Page 2 of 3
Plaintiff filing a new complaint, on the proper § 1983 forms,

correcting the defects set out in the Order and Recommendation.

    A Judgment dismissing this action will be entered

contemporaneously with this Order.

    This the 13th day of September, 2021.




                                 __________________________________
                                    United States District Judge




                                 - 3 -




     Case 1:21-cv-00458-WO-JLW Document 8 Filed 09/13/21 Page 3 of 3
